Title: To Thomas Jefferson from John Langdon, 20 January 1803
From: Langdon, John
To: Jefferson, Thomas


          
            Sr.
            Portsmouth Jany 20th. 1803
          
          I am informed that a statement of the conduct of our Destrict Judge Mr. Pickering has been transmitted to government, by which it will be seen, by intemperence and other causes, it would be highly improper he should be continued a moment longer in his important office, if he is removed and it should be your pleasure to appoint John Sam. Sherburne Esq who is now the Destrict attorney who I think would fill the office of Judge to your Approbation; in which case I beg leave to Name John Steel Esq of Durham near this Town a gentleman of the Law, and now Clerk of the Destrict Court, as well qualified to take the place of Mr. Sherburne as Destrict Attorney, and who, no doubt would give general satisfaction.
          I have the honor to be with the highest consideration and respect. 
          Sr. your Oblig’d Hbl. Servt
          
            John Langdon
          
        